DETAILED ACTION
Claims 1-7, 9, and 11-15 are currently pending in this Office action.  Claims 8 and 10 stand canceled.  The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/12/2021 has been entered.
 
Response to Arguments
Applicant's arguments filed 02/03/2021 and entered herewith have been fully considered but they are not persuasive. Similar to their previous response, pages 7-10 traverses the rejection of claims 1-7, 9, and 11-13 under 35 U.S.C. 103 as being unpatentable over Hu et al. (US 2016/0102195 A1) in view of Bernard (US 5164444 A) as evidenced by Sumita et al. (JP 2005-225911 A, machine translation) by attacking the references individually.  In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  Here, the rejection was based upon Hu in view of Bernard, not merely upon Hu alone. Hu teaches an adhesive dispersion having a VAE copolymer core and an acrylic monomer mixture shell, which respectively correspond to the presently claimed “first polymer phase” having a specified glass transition temperature and “second polymer phase.” Since Hu already teaches a copolymer dispersion having a first and second polymer phase as Bernard was combined therewith to more specifically a polymer corresponding to the presently claimed “second polymer phase” characterized by a particular combination of monomers and a glass transition temperature as presently claimed.  Sumita is cited merely as an evidentiary reference showing the known glass transition temperature of the VAE copolymer core of Hu. See MPEP 2144.02 (permitting the use of evidentiary support as support).  Thus, applicant’s position remains unpersuasive.
As for the rejection of claims 14 and 15 further in view of Eisenhart, page 10 relies upon the arguments discussed above and so is unpersuasive for the reasons already discussed.
Likewise, as for the alternate 103 rejection of claims 1-7, 9, and 11-14 over Hu in view of Sumita, pages 10-12 argue that “Hu does not teach or suggest the claimed feature of the glass transition temperature Tg of the second polymer phase is in a range of from -70° C to 0°C” and that Sumita does not teach or suggest the same.  This is not persuasive because, as already discussed, Hu teaches an adhesive dispersion having a VAE copolymer core (having a glass transition temperature (Tg) value of -40° to 20° C as evidenced by Sumita at claims 2,3) and an acrylic monomer mixture shell, which respectively correspond to the presently claimed “first polymer phase” having a specified glass transition temperature and “second polymer phase.” The composition containing this copolymer having a core-shell structure is advantageous over prior art mixtures of physically blended polymers, because it provides a desirable balance between adhesion and cohesion performance. [0073].  Since Hu already teaches a copolymer dispersion having a first and second polymer phase as claimed, Sumita was combined therewith to teach the glass transition temperature of the second polymer e.g, the shell of the copolymer. Sumita teaches combining a VAE copolymer with a second copolymer, where the second copolymer comprises 10 to 90 mass percent vinyl acetate, 10 to 90 mass percent 2-ethylhexyl acrylate, and 0 to 15 mass percent of other monomers, along with a Tg of -70° to 20°C.  [0005], [0010] explain that this second copolymer is advantageous because it provides sufficient adhesive strength to a substrate like a plastic film or sheet when combined with the ethylene-vinyl acetate copolymer.  Unlike applicant’s position, Sumita does teach a glass transition a temperature of the second polymer phase within the presently claimed range.
Thus, the claims remain unpatentable over the previously cited art and grounds of rejection.

Claim Rejections - 35 USC § 112
The previous rejections of claims 1-7, 9, and 11-15 as being indefinite under 35 U.S.C. 112(b) are withdrawn in light of the amendment correcting claims 1-3.

Claim Rejections - 35 USC § 103
Claims 1-7, 9, and 11-13 are rejected under 35 U.S.C. 103 as being unpatentable over Hu et al. (US
2016/0102195 A1) in view of Bernard (US 5164444 A) as evidenced by Sumita et al. (JP 2005-225911 A, machine translation).
With respect to claim 1, Hu is directed to a pressure sensitive adhesive comprising a polymer emulsion (claim 62), where [0020] specifies the emulsion is a “hybrid polymer emulsion” prepared by sequential polymerization using a vinyl acetate-ethylene (VAE) copolymer dispersion as the seed for subsequent polymerization of acrylic monomers. The resulting hybrid polymer contains polymer particles with a VAE copolymer core and an acrylic monomer mixture shell. [0020]. The polymer emulsion is prepared via emulsion polymerization by incorporating 75 weight percent of a VAE copolymer seed relative to the total polymer mixture, followed by emulsion copolymerization of a (meth)acrylic monomer mixture comprising 25 weight percent relative to the total polymer mixture. [0025]. It is understood that emulsion polymerization refers to free radical polymerization. [0037]. [0035] explains that “(meth)acrylic” also refers to “acrylic” for the purposes of Hu. The VAE copolymer therein has a vinyl acetate content of 60 to 95 weight percent and an ethylene content of 5 to 40 weight percent. [0029]. This VAE copolymer has a glass transition temperature (Tg) value of -40° to 20° C as evidenced by Sumita at claims 2,3. Hu at [0033] discloses that the (meth)acrylate monomer mixture feed contains at least two copolymerizable mono-ethylenically unsaturated monomers such as 2-ethylhexyl acrylate, vinyl acetate, and methyl acrylate. The resulting adhesive compositions have a Tg value of 0° to about -50°C according to [0049]. The composition is advantageous over prior art mixtures of physically blended polymers because it provides a desirable balance between adhesion and cohesion performance. [0073].
Hu discloses an adhesive composition comprising a copolymer dispersion prepared as presently claimed, but is silent as to where the shell of the hybrid polymer emulsion is a second polymer phase 
Bernard at Col. 4 lines 41-54 disclose emulsion polymers having a Tg of -22° to -52° C and comprising 48 percent by weight 2-ethylhexyl acrylate, 21 percent by weight of vinyl acetate, about 29 weight percent di-2-ethyl hexyl maleate, about 1 weight percent of acrylic acid and about 1 percent methacrylic acid. According to Col. 3 lines 47-55, adhesive compositions containing the emulsion polymers have excellent adhesion to polyolefins, corrugated board, and have good low temperature performance as compared with prior art acrylic adhesives.
Given that Hu teaches an adhesive composition prepared by seed emulsion polymerization as an improvement over prior art adhesive mixtures and the advantages of the vinyl ester-2-ethylhexyl acrylate copolymer taught by Bernard, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to employ an adhesive composition comprising a copolymer dispersion wherein the second polymer phase is as presently claimed in order to provide an adhesive with excellent adhesion to polyolefins, corrugated board, and have good low temperature performance.
With respect to claim 2, Hu at [0029] explains that the VAE copolymer has an ethylene content of 5 to 40 weight percent.
With respect to claim 3, Hu at [0029] explains that the VAE copolymer has an ethylene content of 5 to 40 weight percent, where such ethylene vinyl acetate has a glass transition temperature (Tg) of -40° to 20°C as evidenced by Sumita at claims 2, 3.
With respect to claim 4, Hu at [0029] explains that the VAE copolymer has an ethylene content of 5 to 40 weight percent, where such ethylene vinyl acetate has a glass transition temperature (Tg) of -40° to 20°C as evidenced by Sumita at claims 2, 3.
With respect to claim 5, Hu discloses an adhesive composition comprising a copolymer dispersion prepared as presently claimed, but is silent as to where the shell of the hybrid polymer emulsion is a second polymer phase prepared from a monomer composition containing 2-ethylhexyl acrylate in the presently claimed amount.

Given that Hu teaches an adhesive composition prepared by seed emulsion polymerization as an improvement over prior art adhesive mixtures and the advantages of the vinyl ester-2-ethylhexyl acrylate copolymer taught by Bernard, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to employ an adhesive composition comprising a copolymer dispersion wherein the second polymer phase is as presently claimed in order to provide an adhesive with excellent adhesion to polyolefins, corrugated board along with a good balance of adhesion and tack at room temperature and low temperatures.
With respect to claim 6, Hu discloses an adhesive composition comprising a copolymer dispersion prepared as presently claimed and at [0033], [0037] specify including methacrylic acid or acrylic acid in the monomer mixture, but is silent as to where the shell of the hybrid polymer emulsion is a second polymer phase prepared from a monomer composition containing at least one ethylenically unsaturated carboxylic acid in the presently claimed amount.
Bernard at Col. 4 lines 41-54 disclose emulsion polymers having a Tg of -22° to -52° C and comprising 48 percent by weight 2-ethylhexyl acrylate, 21 percent by weight of vinyl acetate, about 29 weight percent di-2-ethyl hexyl maleate, about 1 weight percent of acrylic acid and about 1 percent methacrylic acid. By adjusting the relative monomer contents, the Tg can be optimized to below -30° C to provide a good balance of adhesion and tack at room temperature and low temperatures. According to Col. 3 lines 47-55, adhesive compositions containing the emulsion polymers have excellent adhesion to polyolefins, corrugated board, and have good low temperature performance as compared with prior art acrylic adhesives.

With respect to claim 7, Hu discloses an adhesive composition comprising a copolymer dispersion prepared as presently claimed, but is silent as to where the shell of the hybrid polymer emulsion is a second polymer phase having a Tg value as presently claimed.
Bernard at Col. 4 lines 41-54 disclose emulsion polymers having a Tg of -22° to -52° C and comprising 48 percent by weight 2-ethylhexyl acrylate, 21 percent by weight of vinyl acetate, about 29 weight percent di-2-ethyl hexyl maleate, about 1 weight percent of acrylic acid and about 1 percent methacrylic acid. By adjusting the relative monomer contents, the Tg can be optimized to below -30° C to provide a good balance of adhesion and tack at room temperature and low temperatures. According to Col. 3 lines 47-55, adhesive compositions containing the emulsion polymers have excellent adhesion to polyolefins, corrugated board, and have good low temperature performance as compared with prior art acrylic adhesives.
Given that Hu teaches an adhesive composition prepared by seed emulsion polymerization as an improvement over prior art adhesive mixtures and the advantages of the vinyl ester-2-ethylhexyl acrylate copolymer taught by Bernard, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to employ an adhesive composition comprising a copolymer dispersion wherein the second polymer phase is as presently claimed in order to provide an adhesive with excellent adhesion to polyolefins, corrugated board along with a good balance of adhesion and tack at room temperature and low temperatures.
With respect to claim 9, as discussed above, Hu employs ethylene vinyl acetate as the seed polymer.

With respect to claim 12, Hu at [0032], [0041] discloses conducting polymerization in the presence of a colloidal stabilizer, such as commercial products Cevol and Elvanol, which are polyvinyl alcohols as evidenced by McKeen, L, “10.3 Polyvinyl Alcohol,” Film Properties of Plastics and Elastomers,
3rd Ed., Oxford, U.K.: Elsivier, p. 225 (2012).
With respect to claim 13, Hu at [0046]-[0047] explains that the composition prepared in this manner contains particles that contain both the VAE polymers and acrylic copolymers, as well as particles that include only the acrylic copolymers. By controlling the monomer feed, one of ordinary skill in the art would reasonably expect particles containing only VAE to also be present.

Claims 14 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Hu et al. (US
2016/0102195 A1) and Bernard (US 5164444 A) as evidenced by Sumita et al. (JP 2005-225911 A,
machine translation) as applied to claim 14 above, and further in view of Eisenhart et al. (EP 0590843
A1).
With respect to claim 14, Hu discloses an adhesive comprising a hybrid polymer emulsion comprising VAE polymers and acrylic, where the examples apply the adhesive to Mylar (oriented polyethylene terephthalate), but is silent as to a step of adhering a first substrate to a second substrate.
Eisenhart at claim 10 discloses laminating at least one difficult-to-adhere substrate such as a plastic film comprising: (a) forming an aqueous, organic solvent-free laminating adhesive composition comprising a vinyl ester/acrylic copolymer having a glass transition temperature of about 10° C to -35° C; (b) applying the composition to a first substrate; (c) contacting the applied composition to a second substrate; and (d) drying the composition. Page 2 line 5-7, page 4 line 38 disclose polyethylene, oriented polypropylene (OPP), and polyesters as such plastic film. Page 4 lines 5-10 teaches that it is known in the art to add organic solvents or to add polymers with a Tg below -30°C to vinyl acetate/ethylene copolymers in order to obtain adequate adhesion to such difficult-to-adhere substrates.
Given that Hu is directed to improving prior art adhesive mixtures and the advantages of employing a low Tg vinyl ester/acrylic copolymer in combination with vinyl acetate/ethylene copolymers 
With respect to claim 15, Hu discloses an adhesive comprising a hybrid polymer emulsion comprising VAE polymers and acrylic, but is silent as to adhering a first substrate to a second substrate where at least one of the substrates comprises oriented polypropylene.
Eisenhart at claim 10 discloses laminating at least one difficult-to-adhere substrate such as a plastic film comprising: (a) forming an aqueous, organic solvent-free laminating adhesive composition comprising a vinyl ester/acrylic copolymer having a glass transition temperature of about 10° C to -35° C; (b) applying the composition to a first substrate; (c) contacting the applied composition to a second substrate; and (d) drying the composition. Page 2 line 5-7, page 4 line 38 disclose polyethylene an oriented polypropylene (OPP) as such plastic film. Page 4 lines 5-10 teaches that it is known in the art to add organic solvents or to add polymers with a Tg below -30°C to vinyl acetate/ethylene copolymers in order to obtain adequate adhesion to such difficult-to-adhere substrates.
Given that Hu is directed to improving prior art adhesive mixtures and the advantages of employing a low Tg vinyl ester/acrylic copolymer in combination with vinyl acetate/ethylene copolymers taught by Eisenhart, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to apply the adhesive comprising the hybrid emulsion polymer to an oriented polypropylene substrate in order to bond it to another substrate with a good balance of adhesion and cohesion performance.

Claims 1-7, 9, and 11-14 are alternatively rejected under 35 U.S.C. 103 as being unpatentable over Hu et al. (US 2016/0102195 A1) in view of Sumita et al. (JP 2005-225911 A, machine translation).
With respect to claim 1, Hu is directed to a pressure sensitive adhesive comprising a polymer emulsion (claim 62), where [0020] specifies the emulsion as a “hybrid polymer emulsion” prepared by sequential polymerization using a VAE copolymer dispersion as the seed for subsequent polymerization of acrylic monomers. The resulting hybrid polymer contains polymer particles with a VAE copolymer core 
Hu discloses an adhesive composition comprising a copolymer dispersion prepared as presently claimed, but is silent as to where the shell of the hybrid polymer emulsion is a second polymer phase having a Tg value that is prepared from a monomer composition containing a vinyl ester and 2-ethylhexyl acrylate in the presently claimed amounts.
Sumita at claim 2, discloses an adhesive composition comprising a first adhesive composition comprising ethylene-vinyl acetate copolymer; and a second adhesive composition comprising a copolymer comprising 10 to 90 mass percent vinyl acetate, 10 to 90 mass percent 2-ethylhexyl acrylate, and 0 to 15 mass percent of other monomers. The copolymer of the second adhesive composition has a Tg of -70° to 20°C. [0005], [0010] explain that this copolymer is advantageous because it provides sufficient adhesive strength to a substrate like a plastic film or sheet when combined with the ethylene-vinyl acetate copolymer.
Given that Hu teaches an adhesive composition prepared by seed emulsion polymerization as an improvement over prior art adhesive mixtures and the advantages of the vinyl ester-2-ethylhexyl acrylate copolymer taught by Sumita, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to employ an adhesive composition comprising a 
With respect to claim 2, Hu at [0029] explains that the VAE copolymer has an ethylene content of 5 to 40 weight percent.
With respect to claim 3, Hu at [0029] explains that the VAE copolymer has an ethylene content of 5 to 40 weight percent, where such ethylene vinyl acetate has a glass transition temperature (Tg) of -40° to 20°C as evidenced by Sumita at claims 2, 3.
With respect to claim 4, Hu at [0029] explains that the VAE copolymer has an ethylene content of 5 to 40 weight percent, where such ethylene vinyl acetate has a glass transition temperature (Tg) of -40° to 20°C as evidenced by Sumita at claims 2, 3.
With respect to claim 5, Hu discloses an adhesive composition comprising a copolymer dispersion prepared as presently claimed, but is silent as to where the shell of the hybrid polymer emulsion is a second polymer phase prepared from a monomer composition containing 2-ethylhexyl acrylate in the presently claimed amount.
Sumita at claim 2, discloses an adhesive composition comprising a first adhesive composition comprising ethylene-vinyl acetate copolymer; and a second adhesive composition comprising a copolymer comprising 10 to 90 mass percent vinyl acetate, 10 to 90 mass percent 2-ethylhexyl acrylate, and 0 to 15 mass percent of other monomers. The copolymer of the second adhesive composition has a Tg of -70° to 20°C. [0005], [0010] explain that this copolymer is advantageous because it provides sufficient adhesive strength to a substrate like a plastic film or sheet when combined with the ethylene-vinyl acetate copolymer.
Given that Hu teaches an adhesive composition prepared by seed emulsion polymerization as an improvement over prior art adhesive mixtures and the advantages of the vinyl ester-2-ethylhexyl acrylate copolymer taught by Sumita, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to employ an adhesive composition comprising a copolymer dispersion wherein the second polymer phase is as presently claimed in order to provide 
With respect to claim 6, Hu discloses an adhesive composition comprising a copolymer dispersion prepared as presently claimed and at [0033], [0037] specify including methacrylic acid or acrylic acid in the monomer mixture, but is silent as to where the shell of the hybrid polymer emulsion is a second polymer phase prepared from a monomer composition containing at least one ethylenically unsaturaged carboxylic acid in the presently claimed amount.
Sumita at claim 2, discloses an adhesive composition comprising a first adhesive composition comprising ethylene-vinyl acetate copolymer; and a second adhesive composition comprising a copolymer comprising 10 to 90 mass percent vinyl acetate, 10 to 90 mass percent 2-ethylhexyl acrylate, and 0 to 15 mass percent of other monomers. The copolymer of the second adhesive composition has a Tg of -70° to 20°C. [0005], [0010] explain that this copolymer is advantageous because it provides sufficient adhesive strength to a substrate like a plastic film or sheet when combined with the ethylene-vinyl acetate copolymer.
Given that Hu teaches an adhesive composition prepared by seed emulsion polymerization as an improvement over prior art adhesive mixtures and the advantages of the vinyl ester-2-ethylhexyl acrylate copolymer taught by Sumita, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to employ an adhesive composition comprising a copolymer dispersion wherein the second polymer phase is as presently claimed in order to provide sufficient adhesive strength to a substrate like a plastic coated with the same with a good balance between adhesion and cohesion performance.
With respect to claim 7, Hu discloses an adhesive composition comprising a copolymer dispersion prepared as presently claimed, but is silent as to where the shell of the hybrid polymer emulsion is a second polymer phase having a Tg value as presently claimed.
Sumita at claim 2, discloses an adhesive composition comprising a first adhesive composition comprising ethylene-vinyl acetate copolymer; and a second adhesive composition comprising a copolymer comprising 10 to 90 mass percent vinyl acetate, 10 to 90 mass percent 2-ethylhexyl acrylate, and 0 to 15 mass percent of other monomers. The copolymer of the second adhesive composition has a 
Given that Hu teaches an adhesive composition prepared by seed emulsion polymerization as an improvement over prior art adhesive mixtures and the advantages of the vinyl ester-2-ethylhexyl acrylate copolymer taught by Sumita, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to employ an adhesive composition comprising a copolymer dispersion wherein the second polymer phase is as presently claimed in order to provide sufficient adhesive strength to a substrate like a plastic coated with the same with a good balance between adhesion and cohesion performance.
With respect to claim 9, as discussed above, Hu employs ethylene vinyl acetate as the seed polymer.
With respect to claim 11, Hu at [0032], [0041] discloses conducting polymerization in the presence of a colloidal stabilizer.
With respect to claim 12, Hu at [0032], [0041] discloses conducting polymerization in the presence of a colloidal stabilizer, such as commercial products Cevol and Elvanol, which are polyvinyl alcohols as evidenced by McKeen, L, “10.3 Polyvinyl Alcohol,” Film Properties of Plastics and Elastomers, 3rd Ed., Oxford, U.K.: Elsivier, p. 225 (2012).
With respect to claim 13, Hu is silent as to the adhesive composition comprising a further copolymer dispersion as presently claimed.
Sumita at claim discloses an adhesive composition for sheet-to-paper bonding where the\ composition comprises an emulsion of ethylene-vinyl acetate copolymer and an emulsion of 2-ethylhexyl acrylate. According to [0010] the properties of the composition can be adjusted by adjusting the solid content ratio of ethylene-vinyl acetate copolymer and vinyl acetate-2-ethylhexyl acrylate within 1:9 to 9:1, wherein maintaining a certain content of ethylene-vinyl acetate within the above range prevents the adhesive from becoming overly tacky and contaminating other surfaces. The combination with vinyl acetate-2-ethylhexyl acrylate ensures adhesivity to “no liquid absorbing property” substrates such as plastic sheets, films, or synthetic paper. Id.

Alternatively, even without Sumita, Hu at [0046]-[0047] explains that the composition prepared in this manner contains particles that contain both the VAE polymers and acrylic copolymers, as well as particles that include only the acrylic copolymers. By controlling the monomer feed, one of ordinary skill in the art would reasonably expect particles containing only VAE to also be present.
With respect to claim 14, Hu discloses an adhesive comprising a hybrid polymer emulsion comprising VAE polymers and acrylic, where the examples apply the adhesive to Mylar (oriented polyethylene terephthalate), but is silent as to a step of adhering a first substrate to a second substrate.
Sumita at [0005], [0010] teaches that the adhesive composition therein is useful for bonding two substrates, where the vinyl acetate/2-ethylhexyl acrylate polymer makes it possible to bond substrates where at least one of them is a plastic sheet.
Given that Hu is directed to improving prior art adhesive mixtures by preparing a hybrid emulsion polymer and the advantages of the vinyl acetate/2-ethylhexyl acrylate polymer in combination with vinyl acetate/ethylene copolymers taught by Sumita, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to employ the adhesive comprising the hybrid emulsion polymer for adhering a low energy substrate to another substrate with a good balance of adhesion and cohesion performance.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPHINE L CHANG whose telephone number is (571)270-3522.  The examiner can normally be reached on Monday-Thursday 7:30 am- 5 PM, alternate Fridays.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling-Siu Choi can be reached on (571)272-1098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JOSEPHINE L CHANG/Primary Examiner, Art Unit 1768